Title: General Orders, 31 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown friday—Decr 31st [1779]
          Parole Spain—  C. Signs Madrid. Cadiz.
        
        
          In Congress Decr 23rd 1779.
          Resolved—That instead of the subsistence allowed by an Act of Congress of the 18th day of February last to the officers in the department of the Field Commissary of Military stores—the following sums be allowed vizt—to the Field Commissary 400

dollars per month; the Deputy Field Commissary 300—⅌ month; To a Conductor—100—⅌ month, and to a Clerk—100 ⅌ month, and that this increased subsistence commence the 18th of August last and continue ’till the further order of Congress.
        
      